DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims  are currently pending and have been examined.
Response to Arguments and Amendments
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon consideration of the claims as amended on May 17, 2022, a new ground of rejection is made under 35 U.S.C. §  in view of the newly added claim limitations.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “controlling a reaction force increase amount to be larger than the reaction force increase amount when the operation amount of the driver is determined to be in the appropriate operation range, during normal driving assistance mode”; however, this limitation is incomprehensible, such that it is impossible to clearly understand the intended scope of the phrase. It is unclear to examiner how a reaction force increase amount could be controlled to be larger than itself (limitation “the reaction force increase amount” () has antecedent basis to “a reaction force increase amount” (). This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  To overcome the rejection, it is suggested that Applicant rephrase lines 19-21 of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the phrase.
Claim 1 recites “controlling a reaction force decrease amount to be larger than the reaction force decrease amount when the operation amount of the driver is determined to be in the appropriate operation range, during normal driving assistance mode”; however, this limitation is incomprehensible, such that it is impossible to clearly understand the intended scope of the phrase. It is unclear to examiner how a reaction force decrease amount could be controlled to be larger than itself (limitation “the reaction force decrease amount” () has antecedent basis to “a reaction force increase amount” (). This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  To overcome the rejection, it is suggested that Applicant rephrase lines 22-24 of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the phrase.
Regarding Claim 1, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim.  Both the specification and the claims appear to be literal translations into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Claims 2-11 ultimately depend from the indefinite claim and are rejected for depending from an indefinite claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zwicky et al. (US 2016/0325779) disclose: A driving assistance system that performs a driver-initiative normal driving assistance mode as a driving assistance for a vehicle, the system comprising: an operation amount recognition unit configured to recognize an operation amount of a driver for an operation device () of the vehicle (¶¶; Operation amount can be sensed by steering wheel sensor 112); an external environment recognition unit configured to recognize an external environment of the vehicle () (¶¶); an appropriate operation amount range setting unit configured to set an appropriate operation amount range that is a range of an appropriate operation amount performed by the driver in response to the external environment (¶¶; “module 117 may be used to regulate vehicle 101… steering. Further, the module 117 may learn the desired … steering … based on specific previously visited locations and/or traversed routes and headings as driven by a particular vehicle 101 driver, thereby providing a naturalistic feel relative to what the driver expects to experience, e.g., by providing operations at specific locations that mimic maneuvers that the driver may have performed.”);
Kondo et al. (US 2019/0351898) disclose: setting the reaction force of a steering wheel to a larger value when a pedestrian is detected to reduce the risk of the vehicle colliding with a pedestrian  (¶¶)
Rowell et al. (US 2018/0362076) disclose if an object detected by the plurality of sensors 108 is a human (e.g., a pedestrian), the steering adjusting unit 112 may significantly reduce the sensitivity of the steering wheel 110 when the vehicle 200 is turning toward the human.  By significantly reducing the sensitivity of the steering wheel 110, the vehicle system 100 may prevent a potential accident with a pedestrian  (¶¶).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/           Primary Examiner, Art Unit 3747